OPINION — AG — THE SIX MEMBER ECONOMIC DEVELOPMENT COMMISSION IS AUTHORIZED BY THE 1955 STATE ECONOMIC DEVELOPMENT ACT, AS AMENDED, TO CONTINUE SUCH PROJECTS OF THE "AREA REDEVELOPMENT ADMINISTRATION PROGRAM", REFERRED TO BY YOU, AS COME WITHIN THE PURVIEW OF SAID 1955 ACT, AS AMENDED, AND TO APPOINT NOT ONLY A DIRECTOR OF THE STATE DEPARTMENT OF COMMERCE AND INDUSTRY, BUT TO EMPLOY "OFFICE AND TECHNICAL STAFF AND CONSULTANTS", AS AFOREMENTIONED. CITE: 74 O.S. 1961 671-679 [74-671] — [74-679], 74 O.S. 1961 672 [74-672] (FRED HANSEN)